Citation Nr: 1317711	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.  

The matter was last before the Board of Veterans' Appeals  (hereinafter "Board") on appeal from a November 2009 rating decision, issued in November 2009 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested a hearing at the RO before a Decision Review Officer (hereinafter "DRO") in his Substantive Appeal, received in September 2010.  In February 2011 the Veteran was scheduled to appear before a DRO; however a review of the record indicates the hearing did not take place.  A February 2011 DRO Conference Report reflects a summary of the discussion to include the Veteran's contentions.  

In December 2012, the Board remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for additional development of the record, to include providing adequate notice of the provisions of the Veterans Claims Assistance Act (hereinafter "VCAA") and attempting to obtain outstanding service treatment records.  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claim for service connection as reflected in an April 2013 supplemental statement of the case (hereinafter "SSOC").  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in April 2011 and November 2011, which was considered by the AMC in the April 2013 SSOC.  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The reopened claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. The Veteran's original claim of service connection for hypertension was denied by an unappealed rating decision in April 1977, of which the Veteran was advised in June 1977.  

3. The evidence received since the April 1977 rating decision relates to an unestablished fact necessary to substantiate the claim for hypertension and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed April 1977 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (hereinafter "Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "'evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.   See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

However, until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Assist and Notify

The Board has considered the VCAA and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service connection for hypertension.  Since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking to reopen his claim for service connection for hypertension.  The Board presently reopens the claim.  

In an unappealed rating decision in April 1977, the RO denied entitlement to service connection for hypertension.  The RO based this determination on a finding that review of the record did not indicate findings of hypertension related to the Veteran's military service.  The April 1977 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included an August 1954 Report of Medical Examination for the purpose of separation from service and an April 1977 VA general examination report.  

Evidence submitted since the October 1994 rating decision, includes written statements from the Veteran and his spouse, VA and private treatment records and a VA examination report.  

The Veteran recently sought to reopen his claim in July 2009.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1977 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, private treatment records show treatment for hypertension in February 1968.  Also, a May 2011 VA hypertension examination addressed the relationship between the Veteran's hypertension and his military service.  Moreover, the Veteran and his spouse have presented various statements in support of his claim, which have included description of the development of his hypertension and report of his belief that his hypertension preexisted service.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay evidence presented by the Veteran and his spouse, along with VA and private treatment records showing treatment for hypertension since 1968, and the May 2011 VA examination, to generally provide more information concerning the circumstances surrounding the onset and etiology of his hypertension, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

For these reasons, the Board finds that the additional evidence received since the April 1977 rating decision warrants a reopening of the Veteran's claim of service connection for hypertension, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for hypertension and, to that extent only, the claim to reopen is granted.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran underwent a VA hypertension examination in May 2011.  The examiner opined that the Veteran's hypertension was not caused by or a result of the high blood pressure reading shown on the Veteran's service treatment record.  The examiner explained that the Veteran presented with a single episode of elevated blood pressure during his service from 1952 to 1954.  The examiner noted that there was documentation regarding an episode of elevated blood pressure in February 1968 after the Veteran had 4 days of vomiting and diarrhea, which was 14 years after he was separated from military service.  The examiner indicated that there was no evidence at all that that the Veteran was treated for hypertension during the period between 1954 and 1999.  The examiner concluded that an isolated reading of increased blood pressure did not establish a diagnosis of hypertension, and that given the lack of any objective evidence of continuity of the Veteran's symptoms after military service, a nexus with the single finding of high blood pressure reported in the separation examination could not be established.  

The Board finds this opinion, the only of record addressing the nature and etiology of the Veteran's hypertension, to be deficient in a few respects.  First, the examiner failed to address the Veteran's lay assertions with respect to his contention that his hypertension preexisted service and was aggravated therein.  For an opinion to be adequate in this matter, it must expressly address the lay assertions of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Second, the examiner based the opinion that the Veteran's hypertension was not related to his military service on the fact that he was not treated for high blood pressure or hypertension at all during the period between 1954 and 1999.  However, private treatment records indicate that the Veteran was noted to have "low hypertension" in February 1968; and hypertensive vascular disease and arteriosclerotic heart disease in November 1987, which was diagnosed as early as 1984, and for which he was prescribed Diovan.  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds an additional VA examination and medical opinion is required for an adequate determination of the etiology of any hypertension.  See 38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  Accordingly, the Board finds that a new examination and opinion is in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This review must be conducted with a review of the claims folder including Virtual VA.  The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Moreover, the Veteran has not been notified by VA of what information would substantiate his claim based on aggravation of a preexisting theory of entitlement.  The RO/AMC must also provide the Veteran with appropriate VCAA notice that addresses service connection for hypertension based on this newly raised theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC must provide the Veteran with appropriate VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his service connection claim, to include the provisions pertaining to aggravation of a preexisting condition.  

2. The Veteran should be afforded an appropriate examination to evaluate the nature and etiology of his hypertension.  The examiner should include a discussion of all cardiovascular pathology found, and any relationship it may have to his hypertension.  

A copy of this remand and all relevant in-service and post-service treatment records must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should answer the following questions: 

a) The examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has any hypertension that was caused by or otherwise related to his period of active duty (from September 1952 to August 1954) or in the alternative whether hypertension was aggravated during service.  The examiner is again reminded that, in the case of the Veteran, although his service treatment records have been found to be unavailable for review, he is competent to report about factual matters about which he had firsthand knowledge, including experiencing observable symptoms of high blood pressure during service, reporting to sick call, and undergoing treatment.  It should be also noted that the Veteran has indicated that he had hypertension prior to service and that this condition was aggravated during service. 

b) The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

c) The examiner should be notified that the term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

3. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection for hypertension.  If the benefit sought is not granted, the RO/AMC must issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


